 322DECISIONS OFNATIONALLABOR RELATIONS BOARDF.W. Woolworth Co., d/b/a WoolcoDepartmentStore,No.6040andLocal 1099,RetailClerksInternationalAssociation,AFL-CIO.Case9-CA-5629March 25, 1971DECISION AND ORDERBy Members Fanning,Jenkins,and KennedyOn October 23, 1970, Trial Examiner HerbertSilberman issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Decision, togetherwith a supporting brief.Pursuant to the provisions of Section 3 (b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the Respondent's exceptionsand brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the Respondent, F. W. Woolworth Co., d/b/aWoolco Department Store, No. 6040, Hamilton,Ohio, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.2Respondent has excepted to certain of the Trial Examiner's credibilityfindingsAs the clear preponderance of the relevant evidence does notpersuade us that the Trial Examiner's resolution of credibility issues wasincorrect. we find insufficient basis for disturbing his credibility findingsStandard Dry Wall Products, Inc,91 NLRB 544. enfd 188 F 2d 362 (C A3)2 In footnote 16 of the Trial Examiner's Decision, substitute "20" for"10" daysTRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEHERBERT SILBERMAN, Trial Examiner: Upon a chargefiledonMay 4, 1970, by Local 1099, Retail ClerksInternationalAssociation,AFL-CIO, herein called theUnion, a complaint, dated June 22, 1970, was issuedalleging that F.W.Woolworth Co., d/b/aWoolcoDepartment Store,No. 6040, herein also called theCompany, has engaged in and is engaging in conductconstituting unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the National Labor Relations Act,as amended. Respondent duly filed an answer to thecomplaint generally denying that it had engaged in thealleged unfair labor practices. In substance, the complaint,as amended at the hearing, alleges that the Companyunlawfully discharged Stephanie Ballinger on April 6, 1970,because of her sympathy for, membership in, and activitieson behalf of the Union and in order to discouragemembership in the Union, and, by reason of said dischargeand other conduct set forth in the complaint Respondentalso has interfered with, restrained, and coerced employeesin the exercise of rights guaranteed by Section 7 of the Act.'A hearing in these proceedings was held in Hamilton, Ohio,on August 4, 5, 6, and 7, 1970. Subsequent to the hearing,General Counsel and Respondent filed briefs which havebeen carefully considered.Upon the entire record in the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, a New York corporation, operates retailstores in various States of the United States, including itsStoreNo. 6040 in Hamilton, Ohio, the only facility ofRespondent which is involved in these proceedings. Duringthe 12 months preceding the issuance of the complaint,which period is representative of Respondent's businessactivities, the gross volumeof salesat said store exceeded$500,000 and Respondent purchased and received at saidstore goods and products valued in excess of $500,000 whichoriginated from points outside the State of Ohio and wereshipped to Respondent's facility in Ohio through channelsof interstatecommerce. Respondent admits, and I find, thatit isengaged in commerce within the meaning of Section2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESThe Companyoperates a retail establishment located in aIRespondent'smotion made at the hearing to dismiss paragraph5(c)(i)of the complaint was granted189 NLRB No. 47 WOOLCO DEPARTMENT STOREshopping center at the outskirts of Hamilton, Ohio. Thestore employs approximately 85 full-time andpart-timesales clerks and other nonmanagerial personnel. Hugh M.King is the general manager. He succeeded to that positionon January 29, 1970, after having served as the store'sassistant general manager for approximately 2 years. JudyBurke isthe personnel coordinator and has been employedin that capacity at the store since July 1966. The assistantgeneralmanager is Gordon Layton. The additionalsupervisory personnel includes 13 division or departmentmanagers2plus a number of assistant division or depart-ment managers.GeneralManager King holds weeklymeetingswith the departmentmanagersat which personnelmatters as well as other operational subjects are discussed.The assistant division managers customarily do not attendthese meetings.On February 17, 1970, the Union began an effort toorganize the Company's Hamilton store. Four unionrepresentativesin teamsof two visited the employees attheir homes. Approximately 40 to 45 employees werecontactedin this manner. In addition some employees werecontacted in the parking lot adjacent to the store and in ahamburger restaurant across the street from the store. Sofar as the record shows all solicitations of authorizationcardsweremade by the union representatives and nocompany employee engaged in any such activity or inpassing out handbills. A single union meeting was held onMarch 27, 1970, at the home of employee Diana Eldridgewhichwas attended by 10 employees. Although theemployees did not engage in overtorganizationalactivity,the Union's campaign was the subject of much discussionamong them at the store, particularly in the ladies' loungeand in the restaurant located at the back of the store.King learned of the Union's campaign about February26, 1970. He promptly informed Burke and Layton thatunion representatives were visiting employees at theirhomes. At the next regularmanagementmeeting King toldthe department managers of the organizational campaignand covered with them what their conduct should be. Heexplainedwhat was unlawful for them to do, such asinterrogating employees, threatening employees, or makingpromises, and what was lawful for them to do. Thereafter,particularly during the month of March, King almost on adaily basis spoke with each of the managers regarding hisbeliefas to how many employees in his departmentsupported or opposed the Union. Although King testifiedthat he could not recall that any specific names werementioned in these conversations, Burke testified that "agood many girls," about 15 to 18, reported to her that theyhad been visited by union representatives and that she inturn relayed such reports to King.King also notified Respondent's executive office of theUnion's organizational drive. On March 13 King posted inthe ladies' lounge and over the timeclock the followingnoticewhich was prepared by and furnished to him byRespondent's executive office:1The men's and boys' clothing wear section is a leased departmentoperated by Rockower Brothers, Inc Pursuant to the terms of its leaseRockower undertakes that is employees will conform to certain policiesestablished by the Company It was stipulated that the Company andRockower are joint employers of the employers of Rockower working atRespondent's Hamilton, Ohio. store James Earl Stahl, who is employed byNOTICE323It has come to my attention that paid organizers fromLocal 1099, Retail Clerks International Association,AFL-CIO are once again trying to sign up theemployees of this store.If they follow the same tactics they did two years ago,they may approach you as you leave work, they may tryto bother you while you are at work, andthey maytry toinvade the privacy of your home to try to sign you up.Remember one thing, you have no obligation at all totalk to these paid organizers and innocircumstances dothey have any right to enter your home.If one of the professionals ask you to sign a card, nomatter what they say to you, signing a card can requireyou to:1.PAY PART OF YOUR WAGES FOR UNIONDUES, FINES AND ASSESSMENTS.2.REGULARLY ATTEND UNION MEETINGSON YOUR OWN TIME.3.PARADE THE STREETS AS A PICKET WHEN-EVER THE UNION SEES FIT TO MAKE YOU DOSO.4.STRIKE WITHOUT WAGES WHENEVER THEUN [ON DECIDES ON MAKING YOU DO SO.If you don't want to be forced to pay dues, attendmeetings, picket and strike, there are two courses ofaction you can take-either you may refuse to sign upwith the union, or you may insist that you won't sign upunless you can obtain a written guarantee that youwon't have to do any of these.Do not hesitate to come to me with any questions. Iwilldo my level best toanswer allyour questionshonestly, andin your bestinterest./s/H. M. KingManagerAt a meeting of employees held the same day PersonnelCoordinator Burke called the employees' attention to thenotice and directed them to read it.A.The Discharge of Stephanie BallingerStephanie Ballinger was hired on May 8, 1969, as acashier at the hourly rate of $1.65. On July 10, she receivedan automatic increase of 10 cents per hour and subsequent-ly on February 19, 1970, she was given a merit increase of7-1/2 cents per hour. According to Personnel CoordinatorBurke,merit increases are authorized by the generalmanager and Ballinger was given a merit increase inFebruary because of the length of time she had beenworking for the store and because she was doing a good job.Burke,who was Ballinger's immediate supervisor, alsotestified that between February 19 and April 6, whenBallinger was discharged, no complaints aboutBallingerwere registered with her and she was pleased with Ballinger'swork. From time to time during her employment BallingerRockower Brothers, Inc., is the manager of the men's and boys' weardepartmentAs such manager he attends the meetings of the store'sdivisionmanagers regularly held by General Manager King I find thatinsofar as it is material to this case Stahl's conduct is attributable to theRespondent to the sameextentas if he were a direct supervisory employeeof the Company 324DECISIONSOF NATIONALLABOR RELATIONS BOARDwas given specialassignments.Thus, from February 9 to 22,1970, she substituted for the merchandise shopper while theregular shopper was on vacation. For another period of 2weeks she preparedsignsfor the store. (When she askedBallinger todo this, Burke told Ballinger that she and Kinghad selected Ballinger becauseBallinger wasquick to learnand fast at her job. After theassignmentwas completedBurke complimentedBallinger forhaving done a good job.)Also, during inventory periodsBallingerassisted in thatoperation.Mrs. Burke sought to deprecate the importanceof theseassignmentsby testifying that inselecting asubstitute shopper "we tried to find someone who had a carand drove" and that makingsignswas a simple operation.Similarly, Burke explained that when she askedBallinger toassistRespondent with the opening of a new store inIndianainNovember 1969 she tried to choose girls whodidn't have too many family obligations and who drove.3While the specialassignmentsmay not have requiredunusual or outstanding abilities,it isunlikely thatBallingerwould have beenselected unlessthe Company believed herto be competent and trustworthy. Thus,Ballinger testifiedthatwhen she completed the assignment as shopper,Assistant General Manager Layton told her that she haddonea good job and that he appreciated her work LaytoncorroboratedBallingerinsofar as he testified that therewereoccasions when he complimentedBallinger on herperformance.Ballinger learnedof the Union's campaign late inFebruary 1970 when she heard other employees talk aboutunionrepresentativeshaving visited them at home.Thereafter,Ballingerparticipatedin discussionsabout theUnion which usually took place in the ladies' lounge or inthe store restaurant. Primarily she discussed the subjectwith employees Diana Eldridge, Linda Walton, JeanetteFarmer, and Sharon Black. Ballinger freely expressed heropinion that the Union would be desirable at the storebecause it would bring improvements in wages, holidaypay,and hospitalization and insurance benefits. Inaddition, Ballinger frequently worked at the cashregisterclosest to the accomodation desk where Diana Eldridgeworked.Betweenthese two stations is the tower platformwhere anassistantdepartment manager normally standswhen the store is open to the public. The location of thesethree stations is such that the employees assigned to themcan converse easily without having to raise their voices. Onat leastone occasion when Ballinger and Eldridge werediscussing theUnion,ElliottLambert,an assistantdepartment manager, who was in the tower, participated inthe discussion.During the conversationBallingerexpressedher sentiments regarding the Union so that Lambertlearned that she favored the Union.4Ballinger andEldridge3Ballingertestified that she was unable to comply with the request anddid not go to Indiana to help with the opening of the new store4EldridgecorroboratedBallinger'stestimonyconcerningtheirconversation about the Union in the presence of Elliott The testimony ofBallinger andEldridge differs as to when the conversation took placeBallinger testifiedthat the conversation took place in March prior to theposting ofthe notice,while Eldridge testified that it occurred after thenotice had been posted Eldridge testified that such three-way conversationtook place only once (Eldridgetestifiedto two other conversations withLambert about the Union In one of these conversations, according toEldridge, Lambert told her that the Union was a good idea andit is justwhat we need here) Ballinger testified that she told Lambert howshe feltsigned union authorization cards on March 24 at the latter'shome.StephanieBallinger wasdischarged on April 6 by Mrs.Burke upon the direction of General Manager King. Thepurported reason is that during the week preceding herterminationBallingermade an excessive number ofmistakes in filling out credit media.Approximately 25 percent of the Company's sales arecredit transactions. For each such sale the cashier preparesa form, referred to as credit media, for the customer'ssignature. Each form, which is 3-1/2 by 7-1/2 inches, is aself-contained unit of three sheets separated by carbonpaper so that it automatically is filled out in triplicate. Thefirst step in a credit sales transaction requires the cashier toplace the media in a lot in the cash register. For each itemof merchandise she rings the cost, the store's departmentnumber, and symbols indicating whether or not tax ischarged. (King's and Burke's testimony suggest that certainof the store's departments handle only taxable merchan-dise.)This information automatically is printed in colum-nar form on the media together with the state tax and thetotal charge which appear at the foot of the column. Thenext operation involves the use of another mechanicaldevice called the imprinter. The customer's credit card andthemedia, which is removed from the cash register, areplaced one on top of the other in designated positions in theimprinter. The total amount of the sale (which correspondsto the total rung upon the cash register) is dialed into theimprinter through a wheel device. The head of theimprinter, which is connected by hinges, is pulled down byhand and automatically locks in closed position. A leverthen is moved from left to right which causes the raisedcharacters on the charge plate (only consisting of thecustomer's account number and the customer's name), plusthe date and the amount of the sale, to be printed on themedia.The lever automatically returns to its originalposition and the head of the imprinter is raised so that themedia and the charge plate may be removed. The operatorinitials the media in a box designated for such purpose andthe customer signs the media above a line at the nght sideof the form. This completes the operation. One copy of themedia is given to the customer, another copy is kept at thestore, and the third copy, at the end of each day, is mailedto the Company's central accounting office in Milwaukeewhich handles the credit transactions for 130 of Respon-dent's stores.Where the customer does not have apermanent credit card the cashier is required to copy fromthe customer's temporary credit card the customer'saccount number,name,and address onto the media byhand.The Company normally employs four full-time cashiersabout the Union on at least four different occasions Her testimony doesnot indicate that all these conversations, according to Ballinger,Lambertsaid that he wished the Union wouldget inhere Lambertdenied havinghad any conversation withBallingeror Eldridge about the Union He alsodenied that he knew anything about the Union's organizational campaignuntil he was informed in April 1970 that he had been "implicated in thishearing" This is difficult to believe in the light of the notice, quoted above,which Lambert admitted that he had read when it was posted on March 13EvenGeneralManager King testified that he was sure the assistantdepartment managers became aware of the Union's campaign.Lambertgenerally impressed me as being an unreliable witness I do not credit hisdenial of knowledgeof Ballinger's sentimentsregarding the Union WOOLCO DEPARTMENT STOREand about seven part-time cashiers. In addition, 20 to 25salesladies, including part-time salesladies, are called uponto function as cashiers as they are needed. The employeesare instructed in the operation of the cash registers and inthepreparation of credit media by Mrs. Burke andKathleen McFadden.5 Mrs. Burke at regular intervals holdsmeetings with the store employees and from time to time atthese meetings she gives the employees further instructionsin the operation of cash registers and in the preparation ofcredit media and calls their attention to mistakes that havebeen made. Mrs. Burke is the immediate supervisor of thefull-time cashiers.According to General Manager King, beginning aboutFebruary 18, approximately 2 weeks after he assumed hisnew position,Mr.Laird, the creditmanager, "wasconstantly hounding me and bringing . . . to my attention"problems about credit media. He did not describe thenature of the complaints other than that they were "nothingmore than the people just being careless." King advisedBurke of Laird's complaints and instructed her to bring upthe subject of credit media at employee meetings and toreemphasize to the employees the importance of properlyhandling every phase of the credit transactions. Suchmeetingswere held and before each meeting Burkediscussed with King some of the matters she intended tocover with the girls and after each meeting reported to Kingwhat had been accomplished. Nevertheless, no improve-ment followed. According to King, "the Credit Manager,Mr. Laird, continued griping." In mid-March King toldLaird that once the store is back in shape after the Easterseason rush (Easter Sunday fell on March 29) he wouldpersonally review the media to "see what [Laird] wasgriping about, and if there was excessive mistakes beingmade, as [Laird] said there was, then action would be takento correct it."Also, in March, Laird told King that Stephanie Ballingerwas "one of the worst offenders" in regard to credit mediamistakes. This is the only employee who Laird referred toby name. Despite this King did not then speak to Ballingeror call Laird's complaints about Ballinger to Mrs. Burke'sattention, although Burke testified that she discussed creditmedia with King "[e]very day." Not until the day thatBallinger was fired did Mrs. Burke know that there was anydissatisfactionwith the way Ballinger handled credittransactions or with Ballinger's work in any other respect.In the morning on Monday, April 6, which was the firstopportunity he had to do so after the Easter season, Kingspent about an hour reviewing the previous week's creditmedia in the presence of Mrs. Burke. According to King, ingoing through the media "it became very obvious ... thatMiss Ballinger had several mistakes. As I thumbed throughthem I just pulled them out and laid them aside, as I didsome of the other mistakes I found." Respondentintroduced in evidence 18 media slips prepared by Ballingerwhich King separated on that occasion .6 Of the 18, onegroup of 12 are media prepared for customers withpermanent charge plates. These 12 show the following5The record does not identify the position held by KathleenMcFadden6Respondent also introduced in evidence two additional media slipswhich were not identified on April 6 as having been prepared by Ballinger325mistakes: In one instance a 97-cents item was rung on thecash register as nontaxable when it should have beenpunched as taxable. At most, this represents a loss to thestore of 5 cents. Furthermore, this is an error in cashregister operation rather than in the preparation of media.A second media for a $5.14 sale does not have thecustomer's signature. In a case such as this the customer isbilled for the amount of the sale. If the customer latershould claim that he did not buy the merchandiserepresented by the unsigned media the Company willaccept his protest and will cancel the charge. The other 10items reflect identical mistakes: In each case the customer'saccount number, instead of appearing above the designatedline,straddles the line.King explained that credittransactionsarebilledthroughRespondent's centralaccounting office in Milwaukee by the use of computersand related equipment. An early step in this operation atthecentralaccounting office is to scan the mediaelectronically.Where the account number is printed in thewrong place it cannot be scanned and the necessary entryhas to be made by hand rather than by machine. In suchcase the media would be treated as if the customer had hada temporary charge plate where the scanning equipmentcannot be used and the necessary entries also are made byhand. The large number of identical mistakes suggests adefect in the imprinter whichBallingerwasusing.Theimprinter is constructed in such manner that the chargeplate is held in one particular position. To prevent thecharge plate from sliding down so that the account numberwill straddle the line, there are two flexible metal tabs whichhold the bottom of the charge plate in position. Each timethe imprinter is operated these two metal tabs aredepressed. It is possible that on the machine Ballinger wasusing the tabs were broken off or otherwise did not functionin accordance with their design so that a charge plate couldeasilymove below its proper position. This, however, wouldbe no excuse for permitting defective media from beingissued.Whenever a cashier makes a mistake in filling outmedia or is otherwise responsible for media being defectiveshe is supposed to void the media in question and make outa new credit transaction. Thus, even if the imprinter whichBallingerwas using was defective, Ballinger would besubject to criticism for permitting improperly preparedmedia to be issued. However, Ballinger testified she hadnever been informed that when a customer's accountnumber straddles a line it was a mistake and the mediashouldbe voided.Her testimony in this respect isuncontradicted. This explains why so many media with theidentical mistakes were issued. Ballinger was never told anddid not know mistakes were being made. Before he reachedhis decision to dischargeBallinger,King made no attemptto ascertain whether the imprinter Ballinger had used wasdefective and he did not ask Mrs. Burke, who was sittingalongside him, whether the cashiers had been instructed tovoid credit media if the account number is printed on ratherthan above the designated line.The six other mistakes involve media whichBallingerbecause thecashier's initials were omittedAccording to King,these twoslips did notinfluence hisdecision to discharge Ballinger because he didnot then know thatBallinger had been responsible for the mistakesappearing theron 326DECISIONSOF NATIONALLABOR RELATIONS BOARDfilled out by hand because the customers did not havepermanent charge plates. On the left side of the media arefour parallel lines 2-1/8 inches long and spaced one-fourthinch apart. The lines call for the account number, accountname, address, and city and state. In one instance Ballingerleft out the street address. In two instances the claim is thata figure in the account number is written unclearly and onecannot tell whether it is a 4 or a 7. I find no difficulty indeciphering the two figures. Moreover, upon reviewing allthemedia in evidence I find that Ballinger writes quitelegibly and I believe that the Company has no legitimatecomplaint in regard to her ciphers or other writing. In twoother instances it is alleged that the writing extends beyondthe lines.One of these cases is the name "Joseph J.Archdeacon" which extends three-eighths inch past theline.Considering the length of the name I would sayBallinger did well to write it neatly without going furtherbeyond the line than she did. In the other case an addressextends three-sixteenths inch beyond the line. Thisprobably could have been avoided with a little more care onher part. However, the credit media form does not have anyside margins to warn the cashiers that the writing shouldnot extend beyond the parallel lines. King explained that, ifthe writing extends so far beyond the parallel lines that itoverlaps other information printed on the media, thescanner at the central accounting office will not be able toread the printed information, the media will be rejected,and the information will have to be handposted. Withrespect to the two media in question the written informa-tion was not close to any of the printed information so thatthere was no possibility that, for the reason mentioned, thescanner would have any difficulty reading them. Further-more, Ballinger testified without contradiction that she wasnot instructed to void media if handwritten informationgoes past the parallel lines.The final criticism of Ballinger is for misspelling the nameof the customer so that it appears as "Madder" instead of"Madden." According to King, the only time the name andaddress becomes significant is if the cashier makes an errorinwriting the account number so that the centralaccounting office has to locate the proper account numberby checking through a register of names and addresses.King testified that so far as he knows the Company haslost no money from Ballinger's alleged mistakes. Further-more, he has received no complaint from the centralaccounting office relating to Ballinger's alleged mistakesWhen he completed reviewing the media, King said toMrs.Burke, "I'm not going to tolerate this type ofoperation, and I want you to call Miss Ballinger in, pointthem [her mistakes] out, explain them to her, and thendismiss her because after a year's operation she certainlyshould know better than this." King further testified that"[b]ecause after all the emphasis I had put on the properoperation, I just wasn't going to tolerate it any more." Indirecting Ballinger's discharge King did not consult withBurke, who was Ballinger's immediate supervisor, about thematter, did not ask Burke her opinion of Ballinger as an7Burke testified that, in addition, on August 4, 1969, she reprimandedBallinger for improper cash register operation because Ballinger had rungup an item as taxable when it wasn't taxable Again on October 16, 1969.she criticizedBallinger for punching on the cash register the wrongemployee, and did not suggest that Ballinger should beafforded an opportunity to explain her mistakes.That afternoon Burke terminated Ballinger. Burketestified that during the exit interview, "I showed her hermistakes, and I told her that I was sorry, that I had no otheralternative but to dismiss her because she had too manymistakes, and she had been reprimanded before for some ofthese same mistakes." This reason given to Ballinger doesnot comport with the true state of facts. After referring tothe Company's personnel history card for Ballinger, Burketestified that only once did she criticize Ballinger regardingmedia and this occurred on June 10, 1969, about I monthafter Ballinger was hired by the Company.?Ballinger testified without contradiction that she neverwas advised that credit media should be voided if theprinted account number straddles the line or, in case ofmedia for a customer using a temporary credit card, if thehandwritten information extends beyond the parallel lines.Thus, 12 of the 18 alleged mistakes are mistakes whichBallinger had no idea that she had made. Significantly, notonly is Ballinger's testimony uncontested but King testifiedthat there is no written manual which is available for use ininstructing the employees on the proper method of fillingout credit media or to which employees can refer from timeto time for review. Two of the other alleged mistakes I donot believe are fairly advanced because it is claimed thatBallinger wrote the figure 4 so that it might be mistaken forthe figure 7. However, I find that her writing was readilydicipherable. Thus there remain only four pieces of creditmedia for which Ballinger might fairly have been criticized.In one Ballinger left out the street address of the customerand in another Ballinger made a slight mistake in thespelling of the customer's name As it is not contended thatBallinger made any mistake in writing the account numbersof these customers these two mistakes are without anyfinancial consequence to the Company nor would theycause any difficulty in posting at the central accountingoffice. The third mistake made by Ballinger was to ring up a97-cent item as nontaxable when it should have beentaxable.And the fourth mistake was her failure to obtainthe customer's signature. These four mistakes do not appeartobe of a character which normally would impel anemployerperemptorilytodischargeanem-ployee-particularly one who was considered a goodemployee and who recently had been given a meritincrease.Furthermore,King testified thatwhen hereviewed the media on April 6 he found "a couple [ofmistakes] forMiss Habron and . . . a few for BonnieWuerst," both of whom were full-time cashiers. King didnot instruct Mrs. Burke to discipline them in any manner oreven to show them their mistakes. If a "couple" of mistakesby one cashier and a "few" mistakes by another, bearing inmind there were only four full-time cashiers, did notwarrant even a reprimandit isnot probable that, absentother considerations, Ballinger would have been dischargedmerely because of the four mistakes that she made.There are other circumstances which impugn King'sdepartment number for an item On October 24, 1969, she criticizedBallinger for improper handling of voids The last reprimand was onOctober 30, 1969, becauseBallingerspent too much time conversing with afriend WOOLCO DEPARTMENT STORE327explanation for Ballinger's discharge. According to King, inmid-March dust before the busy Easter season Lairdspecifically complained to him about Ballinger'screditmedia mistakes. Yet King did not ask the nature of themistakes, and did not suggest to Laird or to Mrs. Burkewith whom he spoke every day about credit media thatBallinger should be told about the mistakes and should begiven corrective instruction or even that Ballinger should beremoved from the cashier's post.If Ballingerwere so poorinhandling creditmedia it would seem that someaffirmative action would have been taken before the Easterseason when one might anticipatethat therate of mistakeswould be enormously increased under the press of theheavy business volume. In contrast, Burke testified that onMarch 6 she reprimanded Sharon Black, a part-time salesemployee,with respect to her work at the checkoutcounters.Another incongruity in King's explanation is that heundertook to review the credit media in order to takecorrective action if he found an excessive number ofmistakes. He reviewed the media for the week precedingApril 6. He testified that he found mistakes in addition toBallinger's, including a "couple" by Miss Habron and a"few" by Bonnie Wuest, yet except for dischargingBallingerhe took no corrective action at that time.8Furthermore, despite the fact that, according to King, theevents leading to Ballinger's discharge were initiated byLaird, the latter was not called as a witness. Thus, not onlyis corroboration of significant parts of King's testimony,which Laird might have given, absent but also absent fromthe record is Laird's description and assessments of themedia mistakes, the extent of Ballinger's responsibility, andwhat impelled him in March to report Ballinger as the"worst offender."The reason given by King forBallinger's discharge is notfairly supported by the facts. She made only four mistakesduring the period reviewed for which she can justly beblamed. This was not an excessive amount when comparedto the number of mistakes made by two of the other threefull-timecashiers.Furthermore, themistakesneitherappear to be serious nor appear to have caused theCompany any loss. The other 14 media to which Kingpoints as having impelled his decision tend to detract fromrather than to support his claim. Ten have identical errorsas to which some further inquiry either from Ballinger orBurke would seem to have been in order before assumingBallinger's culpability. Two alleged mistakes, i.e., where thewriting extends beyond the parallel lines, do not appear tohave a reasonable basis and the last two alleged mistakes,i.e., the unclear ciphers, are without merit. This exaggera-tion of the number of mistakes chargeable to Ballingersuggest not innocent error on the part of King but rather aconscious endeavor to overwhelm any possible accusationof unfairness in directing Ballinger's discharge by the largenumber of allegedly bad media issued by her. King mayAKing had received specific complaints about Sharon Black, apart-time sales employee,who also functioned as a cashier Because she didnot operate the cash register during the week between March 30 and April6King specially had brought to him for his review her media for theprecedingweekHe found several mistakes and directed Burke toreprimand Black Black testified that about 2 weeks later Burke discussedcredit media at one of her regular meetings with employeeseven have hoped that his direction to Burke to point outand explain to Ballinger her alleged mistakes woulddiscourage Ballinger from seeking vindication.Furtherimpinging upon the credibility of King's explanation is thatpurportedly he peremptorily directed Burke, who wasBallinger's immediate supervisor and who was charged withtraining the cashiers,to discharge Ballinger without thecourtesy of inquiring whether Burke agreed with the actionand Burke,who until thatvery dayconsidered Ballinger agood employee,made no murmur in defense of Ballinger.Furthermore,whenBurke informed Ballinger of hertermination,Burke explained to Ballinger that there was noalternative to dismissal because she had made too manymistakes,"and she had been reprimanded before for someof these same mistakes,"which was not the fact. Anemployer who has nothing to conceal normally does notgive an employee a false reason for discharge.The Act doesnot limit an employer'sfreedom todischarge employees except only to the extent that he maynot discharge an employee for union activity or forexercising his rights under theAct. Ina case such as this,where an employer is opposed to an organizationalcampaign being conducted among his employees,where theemployer discharges an employee who vocally has support-ed the Union, and where the employer offers a perceptiblyspecious explanation for his action,9 then it is reasonable toinfer that the explanation has been advanced to conceal thetrue but unlawful reason for the discharge; namely, theemployee's union sympathies.10Respondent contends thatithad no knowledge of Ballinger's union sympathies whenshe was discharged.It is true that there is no direct evidencewhich establishes that King or Mrs. Burke was personallyadvised of Ballinger'sunion sentiments.However, for aperiodofapproximately 1month before Ballinger'sdischarge King on almost a daily basis questioned each ofhisdepartmentmanagers as to how many of theiremployeeswere for the Union. With 13 departmentmanagers and only 85 employeesin the store it is more thanlikely thatKing learned of Ballinger'sunion leanings. Inany event Assistant Department Manager Lambert knewthatBallinger favored the Union and his knowledge isimputed to the Company. In the circumstances, contrary tothe testimony of King and Burke, I find that by April 6 theywere aware of Ballinger's union sympathies.I find, therefore,in agreementwith General Counsel, thatRespondent discharged Ballinger because of her unionsympathies. I further find that Respondent thereby violatedSection 8(a)(3) of the Act and also interfered with,restrained, and coerced employeesin the exerciseof theirstatutory rights in violation of Section 8(a)(1).B Interference, Restraint, and CoercionIndependent of the discharge of Stephanie Ballinger thecomplaint alleges various violations of Section 8(a)(1) of the9 SeeHickoryChairManufacturingCompany vN L R B,131 F 2d 849,850 (C A 4),where the court stated "The excuses given for his dischargewere trivial in the extreme and the presumption that the real reason was hisunion activities,whichmust have been known to his employers, ispractically conclusive "10MagicChef,inc,181 NLRB No 146 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct arising out of incriminatory conduct by Respondent'smanagement personnel.1.By James Earl StahlLindaWalton testified that in mid-March during aconversation with her department manager, James Stahl, hetold her that General Manager King had asked himwhether or not any of his girls were for the Union and hehad replied that he did not believe any were for the Union.Stahl denied having had such conversation with Waltonalthough Stahl testified that King inquired of him about"the tendencies [towards the Union ] of my people," if anyof them were for the Union. According to Stahl, theseinquiries were made about five times each week during themonth of March.Resolving a conflict in testimony where there are nowitnesses to the conversation and no objective criteriaagainst which to measure the conflicting versions is noteasy under the best of circumstances. The difficulty iscompounded here because Stahl was a relatively briefwitness and his testimony was not impeached. However,Linda Walton, whose testimony was more extensive andwho was subject to a more rigorous cross-examination thanStahl favorably impressed me with her frankness andsincerity. Furthermore, as of the time of the hearing she wason an extended leave of absence to remain home with herchildren. Superficially, it would appear that she has lessreason to distort her testimony than Stahl, although I donot discount the possibility that she might feel a personalobligation to support the cause of her former coworkerswho favor the Union. I am of the opinion that Walton was atruthful and reliable witness and where it is necessary tochoose I credit her versions of her conversations with Stahl.General Counsel cites to me no case in support of thistheory that the conversation summarized above constitutesa violation of Section 8(a)(1) of the Act. It was no violationof the Act for King to consult with other managerialpersonnel regarding the progress of the Union's organiza-tional campaign or to speculate with them as to whichemployees favored the Union and which did not. Thealleged vice in this case purportedly arises from the fact thatStahl by telling Walton of King's inquiries tends to leavethe impression that management was spying upon theemployees.This is farfetched. Even unsophisticatedemployees today understand that employers are curiousabout and would want to know what headway a unioncampaign is making in their plants To be advised of theexistence of such curiosity is far from suggesting that theemployer is engaged in unlawful surveillance. Anotherargument is that Stahl by telling Walton that he hadinformedKing that none of the employees in hisdepartment favored the Union was seeking to elicit fromWalton her attitude and that of other employees towardstheUnion. Such disguised questioning hardly approachedthe stature of unlawful interrogation. Furthermore, accord-ing to Walton, about 2 weeks earlier she voluntarily hadinformed Stahl that she did not believe the Union would begood for the store and that she had no intention of signing aunion card. In these circumstances, it would be exaggerat-ing the effect of Stahl's remark to suggest that it wascoerciveinterrogation.Contrary to General Counsel, I findthat the remarks by Stahl, described above, do notconstitute a violation of the Act.2.By Elliott LambertDiana Eldridge testified that approximately a week afterBallinger had been discharged Assistant Division ManagerElliott Lambert, in a conversation with her, remarked thathe had come upon Mrs. Burke in the division I stockroomlistening at the wall which separates the stockroom from theladies' lounge and that Mrs. Burke might have overheardBallinger in the lounge talking about the Union. I creditEldridge's testimony in regard to this conversation despiteLambert's denial. The amended complaint alleges thatLambert's statements to Eldridge created the impressionthat the Company was spying upon its employees' unionactivities.Regardless of whether Burke in fact had engagedin the conduct of which she was accused by Lambert,11 hisstatement to Eldridge that Burke was attempting toeavesdrop employees' conversations is unlawfully coerciveas tending to create the impression among employees thatRespondent was surreptitiously prying into their unionactivities.Such conduct is a well-recognized form ofcoercion.12As Lambertisanacknowledged supervisoryemployee his incriminatorystatementis attributable to theRespondent and I find constitutes a violation of Section8(a)(1) of the Act.3.By Hugh Marshall KingOn April 9, 1970, Sharon Black, a part-time employee,came to the store about 1-1/2 hours before her scheduledreporting time because she wanted to speak to Mr. King.The latter was not then in the store. She located AssistantGeneral Manager Gordon Layton and told him that shewanted to talk with Mr. King but in his absence she wishedto ask Layton somequestions.They went to Layton's officewhere Black said, "I had heard all the pros for the union,and now I wanted to hear the disadvantages. What wasbasically wrong with the Union?" Their conversation lastedmore than an hour. Later in the evening King who hadreturned to the store came to Black and, according toBlack, said "Sharon, do you need any help? Can I helpyou?" Black replied that Layton really had not given heradequate answers to her questions. The two then engaged ina conversation about the Union and other matters. It is notalleged that anything King said to Black during theirconversationwas unlawful. However, General Counselcontends that King by initiating the conversation hadengagedin"anobvious attempt ... to further hisinformation on individual feelings about the Union byestablishing this opportunity to interrogateBlack.This wasnot an innocent approach; it was done in the context of theearlier conversation between Black and Layton in whichthe Union and employee benefits were discussed and whichKing knew about when he talked with her." I do not agree111findnomerit to General Counsel's argument that Lambert's12Kingnnood Mining Company,166 NLRB 957, enfd 404 F 2d 348 (C Astatement constitutes an admission against interest and therefore proof of4)Burke's surveillance WOOLCO DEPARTMENT STORE329with this argument. Black specifically told Layton that shewished to speak to General Manager King. It is notunlawful for an employer to discuss a union's organization-al campaign and objectives as well as company benefits andattitudes with employees who voluntarily solicit his views solong as he does not make any promises of benefit or threatsin order to affect the employees' future behavior. King didnot intrude himself upon Black but responded to herexpressed desire to speak with him. It may very well havebeen that King welcomed the opportunity to speak withBlack hoping that by doing so she might be influenced torefrain from casting her sympathies on the side of theUnion.But this was not unlawful.The essence of unlawfulinterrogation is that it is conducted in circumstances whichtend to make employees apprehend that the employer isseeking to learn about their organizational interests in orderto take action against them which would discourage suchactivity on their part. King's conduct in this situation doesnot meet this test.His purported eagerness to discuss theorganizational issueswith Black does not demonstrateunlawful interrogation. Accordingly, I find that GeneralCounsel has not proved a violation of the Act by reason ofthe April 9 conversation between Black and King4.By Judy BurkeThe testimony offered by General Counsel's witnessesinvolves Judy Burke more than any other of the Company'smanagerial employees This is understandable because aspersonnel coordinator, Burke probably was more deeplyand directly concerned with the Union's organizationalcampaign than any other supervisor. The Company'spolicy, particularly as reflected by the notice posted onMarch 13, was to dissuade employees from giving theirsupport to the Union. This coincided with Burke's ownview that "we do not need a union." From time to timeduring the campaign General Manager King discussed withBurke the progress the Union was making in its organiza-tional drive and in attempting to estimate the Union'sstrength they took into account the information theyreceived from the employees. Burke testified that 15 to 18employees told her that they had been visited by unionrepresentatives and she reported this to King She testifiedthat she reported conversations she had had with employeesto King and specifically conversations with Linda WaltonIt is reasonable to infer that Burke believed that she wouldbe given part of any credit or blame that might beattributed to the store's management by Respondent'shome office officials for the outcome of the Union'sorganizational campaign.Burke is accused of havingengaged in the incriminatory conduct discussed belowSome of the accusations she completely denied and in otherinstances her versions of the events differ from those ofGeneral Counsel's witnesses.Although Mrs. Burke gave hertestimony without the appearance of dissembling, she has aclear interest that the disposition of this litigation shallfavor the Company and more particularly that her conductshall not be the basis for any unfair labor practice findings.An assessment must be made as to the reliability of Burke'stestimony to the extent that it conflicts with testimony ofLinda Walton and Diana Eldridge.Here again,each of therelevant conversations were between two persons alone sothat there is no possibility of any direct corroboration. Indetermining these issues, therefore,Imust rely primarilyupon the impressions left with me by the named witnesses.Other criteria such as loyalty to employer,loyalty to fellowemployees,self-interest,fear of reprisals,etc., tend tobalance one another.Uponconsiderationofallthecircumstances,Iconclude that Burke was a less reliablewitness than either Walton or Eldridge.To the extent thatthere are differences in testimony the events summarizedbelow reflect the versions of Walton and Eldridge whom Icredit against the conflicting versions of Burke.Very earlyduring the Union's organizational drive LindaWalton,asaleslady in themen's and boys' weardepartment,had informed her departmental manager,James Earl Stahl,that she did not believe the Union wouldbe good for the store and that she had no intention ofsigning a union card.About 2 weeks later, in mid-March,Mrs Burke engaged Walton in a discussion on thesalesfloor.The conversation turned from store operationsto the Union.Theydiscussed the pros and cons. Burkementioned that everyone had a right to their own opinions.Burke inquired if Walton knew any girls who had beenvisited by union representatives and Walton said she didnot. However, in the course of the conversation Walton toldBurke that the union men had been to see Jeanette Farmerbut that Mrs. Farmer was not for the Union. Burke askedWalton if she knew of any girls who were for the Union.Burke said she would like to keep the girls who were for theUnionfrom influencing the ones that were against theUnion.Walter replied that Burke knew who they were aswell as she did Walton told Mrs Burke that she was not forthe Union and did not think that the Union would be goodfor a store of the Company's size.At the conclusion of theconversation Burke told Walton if the latter ever felt shecould talk to Burke she should see her.Several days later as Walton passed Mrs. Burke's officeon her way to the ladies' lounge Mrs. Burke motioned forher to come into the office. Mrs Burke asked if the unionmen had visited her yet.13 Walton said that they had andthat her husband had told them that she was not interested.Burke then asked if Walton felt that she could talk to hernowWalton responded, "You've got to be kidding. Iwouldn'ttellyou the names of any girls because I don'twant to violate their confidence."Burke again said that ifWalton ever felt she could talk to her to come to see herDiana Eldridge testified to an occasion early during theUnion's campaign when Mrs. Burke asked her if she hadheard that union men had been visiting the employees'homes. Eldridge replied in the affirmative. Burke thenasked if they had been to see her and she replied that theyhad not Before the conversation concluded Burke said thatshe believed the girls were treated fairly and that they didn'tneed a union.Ifind Burke's inquiries of Eldridge and Walton regardingwhether they had been visited by union representatives andinquiries ofWalton as to whether she knew of otheri iContrarytoGeneral Counsel, I find that this question and a similarquestion directed to Diana Eldridge do not create an impression that theCompanywas engaged in surveillance of the employees'union activities 330DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees who had been visited, in the posture ofRespondent'sannounced opposition to theUnion'sorganizational campaign, constituted unlawful interroga-tion in violation of Section 8(a)(1) of the Act.14IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engagedin unfairlabor practices, I shall recommendthat it ceaseand desisttherefrom and that if takecertainaffirmative actiondesignedto effectuate the policies of the Act. For reasonswhich are stated inConsolidated Industries, Inc.,108 NLRB60, 61, and casestherecited, I shall recommend a broadcease-and-desist order.Havingfound that the Respondent unlawfully dischargedStephanieBallingeron April 6, 1970, I shall recommendthat the Respondent offer her immediate and fullreinstatementto her former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to her seniority or to other rights and privileges,and make her whole for any loss of earnings she may havesuffered by reason of the discrimination against her bypayment to her of a sum of money equal to that which shenormally would have earned from the aforesaid date of herdischarge to the date of the Respondent's offer ofreinstatementless hernet earningsduring such period. Thebackpay provided for herein shall be computed on the basisof calendar quarters, in accordance with the methodprescribed in FW.Woolworth Company,90 NLRB 289.Interestat the rate of 6 percent per annum shall be added tosuch net backpay and shall be computed in the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and uponthe entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.By discriminatorily discharging Stephanie Ballingeron April 6,1970, therebydiscouraging membership in theUnion,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.2.By coercively questioningemployeesabout their orother employees'union sympathies and activities and byconveying the impression that the union activities of itsiiSeeL C Cassidy & Son, Inc v NLRB, 415F 2d 1358. 1361 (C A7),where the court observed that although "mere interrogation ofemployees without threat or intimidation concerning union membership isnotper se aviolation of the Act (absent antiunion background and notassociated as part of a pattern of conduct hostile to unionism)inquiries made by supervisory employees[occurring] in an atmosphereemployees are the object of Respondent's surveillance,Respondent has engaged in and is engaging in furtherunfair labor practices within the meaning of Section 8(a)(1)of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,and pursuant to Section 10(c) of the Act, I herebyrecommend that F. W. Woolworth Co. d/b/a WoolcoDepartment Store, No. 6040, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Local 1099, RetailClerks International Association, AFL-CIO, or any otherlabororganization,by discharging or by otherwisediscriminating in regard to the hire, tenure of employment,or other terms and conditions of employment of any of itsemployees.(b) Coercively interrogating its employees regarding theiror other employees' union sympathies or activities.(c) Conveying the impression of surveillance of the unionactivities of its employees by statements to employees or byother conduct.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedto them by Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)OfferStephanieBallinger immediate and fullreinstatement to her former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to her seniority and other rights and privileges,and make her whole for any loss of earnings she may havesuffered by reason of the unlawful discrimination againsther in the manner set forth in the section of this Decisionentitled "The Remedy."(b)Preserve and upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and other records relevant toa determination of the amount of backpay due to StephanieBallinger.(c)Notify StephanieBallinger ifpresently serving in theArmed Forces of the United States of her right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Force.(d)Post at its store in Hamilton, Ohio, copies of theattached notice marked "Appendix." 15 Copies of saidof restrained but clearly evident disapproval of a union" are unlawfuli"In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, and WOOLCODEPARTMENT STORE331notice, on forms provided by the Regional Director forRegion 9, after being duly signed by its authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith 16allobjections thereto shall be deemed waived forallpurposesIn the eventthat the Board'sOrder is enforced by a Judgment of a United States CourtofAppeals the words in thenotice reading"Posted by Order of theNational LaborRelationsBoard" shall be changed to read "PostedPursuantto a Judgment of the UnitedStatesCourt of Appealsenforcingan Order of the National LaborRelations Board "ib In the event that thisRecommendedorder is adopted by the Boardthis provision shall be modified to read Notify said RetionalDirector,inwritingwithin 10 daysfrom the dateof this Order, what stepsRespondenthas taken to comply herewith "APPENDIXWE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form labor organizations,to join or assist Local 1099, Retail Clerks InternationalAssociation,AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives oftheir own choosing, or to engage in concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all suchactivities.WE WILL offer Stephanie Ballinger reinstatement toher former job or, if that job no longer exists, to asubstantially equivalent position without prejudice toher seniority or other rights and privileges, and we willmake her whole for any loss of earnings she may havesuffered by reason of our unlawful discriminationagainst her.WE WILL notify Stephanie Ballinger if presentlyserving in the Armed Forces of the United States of herright to full reinstatement upon application in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces,NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTby statementsto our employees or byother conduct give the impression that we have engagedinthe surveillance of the union activities of ouremployees.WE WILL NOTquestion our employees about theirunion membership or about their union sympathies orabout the union membership or union sympathies ofother employees.WE WILL NOTdiscourage membership in Local 1099,RetailClerksInternational Association,AFL-CIO, orany other labor organization,by discharging orotherwise discriminating againstany ofour employeesin regard to their hire,tenure of employment, or anyterm or condition of employment.F.W. WOOLWORTH CO.D/B/A WOOLCODEPARTMENTSTORE,No. 6040(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,FederalOfficeBuilding,Room 2407, 550 Main Street,Cincinnati, Ohio 44199, Telephone 513-684-3686.